 CAPITAL TRANSIT COMPANY617Capital-Transit CompanyandDivision-ciation of Street, Electric Railway andMotor CoachEmployeesof America,AFL.Cases Nos. 5-CA-667 and 5-RC-856. October21,1955SUPPLEMENTAL DECISION, DETERMINATION,AND ORDEROnJune 16, 1953, the Board issued a Decision and Order in CaseNo. 5-CA-667,1 in which it found that Capital Transit Company,herein called the Respondent, or the Company, had violated Section 8(a) (5) and (1) of the National Labor Relations Act, as amended,and ordered ,the . Respondent to cease and desist and to take certainaffirmative remedial action.Thereafter, the case was considered by the United States Court ofAppeals, District of Columbia Circuit, upon the Board's petition forenforcement of its Order.The Respondent contested the validity ofthe Order by challenging the Board's earlier certification 2 in CaseNo. 5-RC-856 upon the grounds that: (1) It was based upon an invalidelection; and (2) inspectors, who were included within the bargainingunit, were supervisors.On February 17, 1955, the court handed downits opinion 3 in which it found the Respondent's first contention with-out merit.However, with respect to the Respondent's second conten-tion, the court remanded the case to the Board for further findings asto the status of inspectors under Section 2 (11) of the Act.4In its decision finding that "inspectors are not supervisors within themeaning of the Act" the Board stated,inter alia:It is also their duty to see that safety rules and regulations ofthe Employer are observed and schedules maintained. If they ob-serve an operator ignoring such rules ... in more serious violationsthey are required to make a factual written report.However, inno case does the violation report contain a recommendation of anykind. In extreme cases involving the public safety such as operat-ing a vehicle while under the influence of alcohol, the inspector isrequired to remove the operator from the vehicle and place himin the hands of an official, the police, or take him to the Employer'sdoctor.Inspectors do not, in the course of their duties, receive a1105 NLRB 5823 Certificationwas issuedon October27, 1952, based on proceedings reported at 98NLRB 141 andat 100 NLRB 1173.3 221 F. 2d 864.6Section 2 (11) provides : "The term 'supervisor'means any individual having authority,in the interest of the employer,to hire, transfer,suspend,lay off, recall, promote, discharge,assign,reward,or discipline other employees,orresponsibly to directthem,or to adjust-their grievances,or effectivelyto recommend such action,if in connection with theforegoing the exercise of such authority is not of a merely routine or clerical nature,butrequites the useof independent judgment."[Emphasis supplied.]114 NLRB No. 102. _ 618DECISIONSOF NATIONALLABOR RELATIONS BOARDreport as to any action taken after investigation of the violationreports turned in by them.... The direction and control exercised by inspectors is con-cerned primarily with equipment rather than personnel, and anydirection or control of personnel is incidental thereto.The Boardhas held that this is not "responsible direction" within the meaningof the Act.In remanding the case to the Board, the court stated, in pertinentpart :The Board found that in extreme cases involving the public safetythe inspectors are required to remove an operator from his vehicle.It did not find whether or not inspectors have authority to 'sus-pend' operators. . . . There is evidence in the record which indi-cates that the control exercised by inspectors relates primarily toequipment.. . .But there is also evidence which indicates the existence of otherinspector authority not so closely related to traffic control as to bemerely incidental thereto.The Company's rule-book providesthat an inspector may relieve from duty any operator found violat-ing any rule in the manual or operating his vehicle in a reckless ordangerous manner... .The Board failed to determine, as a matter of fact, the extent, ifany, to which rule-book authority was actually exercised.Nor didit determine, as a matter of its own policy, the difference, if any,between the effect of actual and merely potential authority... .Pursuant to the court's direction, the Board has reexamined therecord regarding the "rule-book authority" of inspectors, with par-ticular reference to those portions of the rules referred to by the court,and the record as it relates to other instructions, including oral direc-tions, issued to inspectors regarding their duties, responsibilities, andauthority.At the outset, before discussing the specific matters presented to usby the remand, we believe it appropriate to make certain general ob-servations with respect to court and Board precedents that establishthe framework within which our determination will be made.It is well settled that the mere title of supervisor as applied to cer-tain positions does not establish supervisory status under the Act.5Rather, it is the functions, duties, and authority of the individual whichmust be determinative according to statutory standards.6And thepower'or authority bestowed' must not "be `routine' in the natural senseof that word." 7Nor may the discretion accompanying the duties be so5 SeeMother'sCakeand Cookie Company,105 NLRB 75,85, and cases cited therein."SeeRed Star ExpressLines of Auburn, Inc v N. L. RB,196 F..2d 78, 80 (C A. 2).a SeePrecision Fabricators,Inc v N. L RB.,204 F. 2d 567(CA. 2).Also seePotomac Electric Power Company,111 NLRB 553. CAPITAL TRANSIT- COMPANY619circumscribed by limitations, either in the authority granted or in thespecific conditions placed upon the exercise of such authority, as tonegate the use of independent judgment.'Further, it may not be asporadic assumption of a position of command and responsibility."On the other hand, the real existence within an individual's regularlyassigned duties of any of the powers enumerated in Section 2 (11) willmake a man a supervisor even though the necessity for the exercise ofsuch power is infrequent.10But where the issue is the actual existenceof a supervisory power, the absence of anyexerciseof authority maynegative its existence.ilThus, there is precedent for the positionthat frequency or infrequency of the exercise of authority becomesirrelevant only where there is no question that the authority conferredis supervisory.r-Having outlined the precedents applying the Act'sdefinition of a supervisor, we turn now to a consideration of the par-ticular issues arising from the court's remand.We view the remand as requiring the Board to determine whetherthe rules vest in inspectors statutory supervisory authority.13 In reach-ing such a determination the court's opinion indicates that the Board,in its additional findings, is to consider : (1)Whether inspectors haveany authority to suspend operators; (2) whether inspectors exerciserule-book authority, and if so, to what extent; and (3) whether, underBoard policy, there is any difference between actual and merely po-tential supervisory authority.We believe the precedents outlined above can best be applied to theissues presented by first analyzing the rules themselves and then look-ing at their application in practice.8 SeeContinental OilCo , 95 NLRB 358, 362, 363,Auto Transport, Inc,100 NLRB272, 275-8 SeeX. L. R. B v. Quincy Steel Casting Company, Inc,200 F. 2d 293, 295 (C A. 1),citing with approvalGreat Northern IcingGo , 73 NLRB 116. Also seeHelms MotorExpress, Inc,107 NLRB 132, 135 ;Amer loan BroadcastingCo , 107 NLRB 74, 75.18Peter Ksewst Sons' Company,106 NLRB 194, 195,United States Gypsum Company,93 NLRB 91, 92, particularly footnote 8 therein and cases citedSee also OhioPowerCo. v. N. L R.B , 179 F 2d 385 (C A 6), discussed and distinguished inN. L. R. B. v.Leland Gifford Company,200 F 2d 620, 625 (C A 1).11WoodMfg. Co.,95 NLRB 633, 647;The Steel Products Engineering Co.,106 NLRB565, 579;The Clinton Construction Co.,107 NLRB 946, 947,WCAU, Inc,93 NLRB1003, 3005;Sherold Crystals, Inc.,104 NLRB 1072, 1075. See alsoN. L. R. B. v. WhitinMachineWorks,204 F. 2d 883, 886 (C. A. 1).1s SeeN. L. It. B. v. Quincy Steel Casting Company, Inc.,footnote9, supra.13 As noted in our earlier decision, and by the court, it is undisputed that inspectors donot possess the supervisory authority vested in the personnel department, the divisionsuperintendents and their assistants, or the superintendent of transportation.Further,with respect to the Board's finding that the authority of inspectors "responsibly to direct"operators was primarily concerned with equipment and not "responsible direction" withinthe meaning of the Act, the court stated : "To the extent that their direction of operatorsis related to that function (e. g ordering operators to drive new routes), it might reason-ably be viewed as incidental to their control over the movement of vehicles."Thus, thedetermination to be made is what, if any, supervisory authority directed to personnelrather than to the movement of vehicles is conferred upon inspectors by the rule book. 1620DECISIONS OF NATIONAL LABOR- RELATIONS BOARDA. The rulesThe Respondent has compiled - a, rule- book, 14 a copy of which isfurnished to each employee of the transportation department who -isbound by the rules contained therein as well as special orders and otherinstructions.In addition, employees are governed by District of Co-lumbia, State;,and Federal regulations where applicable, and the rulesso provide.New employees must be able to pass an examination re-flecting their familiarity with the contents of the rule book.15 This rulebook is voluminous and covers almost to the minutest detail the pro-cedure to be followed in almost any conceivable circumstance.16Rules 132 and 238 bear the topic heading "Persons Authorized toOperate Car (Bus)" and are in two parts.The (b) sections of theserules referred to by the court and with which we are particularlyconcerned here, are almost identical, apparently having been wordedseparately for streetcar and bus operations. In combination theywould read :A motorman or operator (an operator) found violating the ruleslaid down in this manual or found operating his car (bus) ina reckless or dangerous manner or found in such a condition astomake it inadvisable for him to continue operating his car(bus) -may be relieved from duty by a supervisor. Such a mo-torman or operator (an operator) is thereupon required to sur-render his car (bus) to the supervisor on demand and mustreport immediately with the supervisor at Division Office to theDivision Superintendent or his representative.It will.be noted that these sections refer to relief from duty by asupervisor.Also, at various other places in the rule book the gen-eral term "supervisor" is used.Although the rules do not specificallyso state it'would appear from the method of Respondent's operationsset forth in the record that in at least some of those instances wherethe term "supervisor" is used it relates to inspectors alone or amongother classifications or titles."And. testimony regarding inspectors'14The rile book is entitled"!Manual of Rules1 for the Guidance of Operators and OtherEmployees of the Transportation Department15 If there is any'doubt concerning the exact meaning of, any rule,special order, orinstruction,employees are requited to obtain an interpretation from their division super-intendent(rule 2 (d) ), and any situation riot covered by the rules or instructions involvingunusual complications or accident hazard must be reported immediately(rule 3 (b)) . '14For example rule, 51 on "Courtesy Toward Public" covers both the content ofaddress and the tone of speech ; rule 31 relating to "Standard Uniforms" not only con-tains specifications for approved uniform but also includes instructions as to the frequencyof cleaning uniforms,changing to clean linens,and shining hardware and leather, andrule 37 on"PersonalHabits"not only covers employee attitude and conduct towardfellow employees and theCompanyand its officials,but also provides that "employeesmust. be temperate in their habits.They must adhere to the principles ofi clean livingand decent conduct..and will not be retainedin theservice of the Company [if](1) Intemperate, mimorai, or dishonest;"17 Because inspectors are the only persons stationed at specific points along the trans-portation line,,and—like,officials of the ttausportation,department,cruise, the routes, it '' ,"%`CAPITAli,TRA,[VSIT+COMPANYI- - -621duties indicates that inspectors were included in the term "supervisor"as usedin the (b) sections of rules 132 and 238.But, although in-spectorsare sometimesreferred to in the. rulesas supervisors, thisappears to be simply a convenient form of broad designation by theCompany to cover situations where company officials other thaninspec-tors may'also,perform the same or:simi.lar.particular functions.-More-over, `as-wehave 'indicated, the mere title - or - designation of aperson asa supervisor does not make him one within the statutorydefinition."'The (a) sections19of rules132 and 238 forbid theassigned opera-tor to allow anyone other than certain designated persons tooperatethe vehicle, while the (b) sections, quoted above, set forth the specificconditions under which certain other persons may take over control ofthe vehicle with or without the assigned operator's consent.Theserules, in their entirety, appear directed primarily toward who, otherthan the assigned operator, is authorized to drive a transportationvehicle.However, because the (b) sections contain the phrase "maybe relieved from duty," we must determine the nature of the authorityconferred upon those persons doing the relieving.We-note that inspectors are all 'qualified operators and there are anumber of instances where -their regular duties include taking overthe operation of the transportation vehicle.For example, they maytake over the operation of a bus to test some mechanical difficulty re-ported to them by the assigned operator or take the controls ofa street-car in attempting to get it back in operation after a plow has becomepulled.Thus, an inspector may relieve the assigned operator inthe,same senseas one operator relieves another operator under otherspecified circumstances.20is apparent that they are referred to in sonic of the rules by the general term"supervisor"or included in other more specific groupingsAmong the various examples availablein the rule book is rule 54(1)which states"At special points where supervisors arestationed-to assist in the movement of cars or buses,they may dispatch such vehielm}vithout stopping to receive or discharge passengers,"and rule 72 (h) providing"An oralreport of every ejectment[of a passenger] must be made by the crew to the first memberof the Supervisory Staff of the Tiansportation Department met or telephoned promptlyto the Central Dispatcher18 See cases cited in footnotes 5 and6,supra.is Section(a) in each of these rules,immediately preceding section(b) quoted in thetext, are similarly almost identical and in combination would readlifotorman or operator(an operator)must not permit any person to operate histcar thus)except(1) uniformed Inspector or Instructor;(2) other properly identifiedmember of the Supervisory Staff of the Transportation Department;(3) student-motorman or operator properly assigned by the Training Division;(4) [in 238 only]'Garage Mechanic or'Forenian detailed to,make mechanical repairs or adjustments.20Examples of this are rules131 and 237in their entirety,and rules 16(c)and (L),82 (L), 107, 109 (f), 217(d), and 219(b),` using such phrases as "point of relief";"detailing another..:operator to make the relief in accordance with schedule" ;' "whenrelief is made on the street" , "on meal relief" ; "When relieving on the road,the crewmaking the relief","will wait for ielief bus" , "Operator must test brakes in the first 622DECISIONS OF NATIONAL .LABOR RELATIONS BOARD=What' is meant or, intended =by the, words'' may be relieved fromduty," as, used here, is somewhat ambiguous in light of (1) the useof the_general term "supervisor"-encompassing several classificationswith varying duties and authority-in indicating who may do therelieving under specific conditions; (2) the primary purpose of therules-that of designating who may operate the vehicle; and (3) thefact that the word "relieve" is commonly used in the rules and else-where in connection with circumstances wherein someone other than.its present operator continues the vehicle in service or takes the vehi-cle to the barn or garage.Thus, "may be relieved from duty" in the(b) sections might refer either to some form of disciplinary action,or to the mere substitution of the inspector for an operator in order tokeep the vehicle in service or prevent blocking, of the rails, streets, orterminals.Regarding disciplinary action, a number of the rules specificallystate that failure to conform will subject the employee to such actionafter investigation, while others even state how many like offenseswill constitute cause for discipline .21Under the heading "Discipline,"rule 9 sets forth what shall be considered sufficient cause for discipline"and provides :(b)Discipline is administered by Division Superintendents andSuperintendent of Transportation Personnel. It is administeredin the form of cautions, reprimands, suspensions from duty, ordismissal from the Company's service.This rule further describes the various types of discipline, classifyingthem as (1) cautions or warnings ; (2) reprimands or sharp censures ;(3) suspensions or temporary layoffs; and (4) dismissal.It also indi-cates the degree of offense which will justify each of the stated types ofdiscipline.22Relief from duty is conspicuously absent from the listed forms ofdiscipline in rule 9, as is any reference to inspectors or "supervisors"in the recitation of persons who administer discipline.Thus, it isapparent that, pursuant to the authority vested in his position by rule9, if a division superintendent or one of his assistants, were to relieve anoperator from duty under the (b) sections of rules 132 and 238, hecould, when such action is called for, at the same time investigate, de-termine, and administer discipline.But it does not follow that aninspector, when performing the same function under the same rulescan exercise the same power.For rule 9 does not give an inspector21Examples are rules 16, 102, and 290 (c).22Established company procedure is for an operator to be interviewed,when in thejudgment of the authorized official the breach or accumulation of such, breaches of rulescontained on reports warrants such action.Afterthe interview and an investigation byan authorized officer, he determines whether or , not, to -administer discipline;andf the,,.,appropriatetypeof discipline: CAPITAL TRANSIT COMPANY623such authority and-whenhe relievesfrom duty under thesame circum-stances,the (b) sections specifically provide that he must accompanythe operator who "must immediately report at the Division Office ofthe Division Superintendent or his representative."The most likelyconclusionto be drawn from the requirement that the inspector gowith the operatorto one ofthese company officials is that the latterand not the inspector are vested with' the power to administer ap-propriate discipline.We conclude from the foregoing that the inspectors' authority underthe (b) sections of rules 132 and 238 to relieve operators is not synony-mous with authority to suspend or discipline.Since when they takeover a vehicle, they cannot administer any punishment for infrac-tions of the rules, their authority is apparently limited in such cir-cumstances to acting merely as substitutes for the operators.Viewingthe rules and related instructions and procedures as a whole, it seemstherefore that if inspectors possess any "real" supervisory authority,itmust be found not in the rules themselves, but in their application inpractice.B. The evidence as to the,application in practice of the rulesThe testimony regarding the duties of inspectors is voluminous.Nine individuals who had worked in the classification of inspector from6 to 16 years, representing approximately 75 man-years, were ex-haustively examined with respect to all of their duties. In addition adivision superintendent, who had worked as an inspector for 8 years,and 2 operators testified with respect to inspectors' duties.A num-ber of the inspectors were specifically asked what authority they wereenabled to exercise under the (b) sections of rules 132 and 238 or underinstructions relating to the same subject.Several inspectors testifiedthat they understood that they had authority to take control of a ve-hicle only if an operator was intoxicated; and that the specified pro-cedure was to take the vehicle with the operator to the barn and turnthe operator over to a supervisor or accompany him to the companydoctor.Some testified that they understood this also extended tosituations involving illness and injury of an operator.One inspectorindicated he felt it his duty to take control of a vehicle if an op-erator was driving dangerously or recklessly, not because of any par-ticular rule or instruction, but for the safety of the passengers, thepublic, and the Company.He also expressed his conviction that oneof the, other operators would be "bound" to do likewise.And, asstated by the court in its opinion, some of the inspectors apparentlydid not even know that they possessed any such authority.At the time of the hearing, the parties were well aware of the exist-ence of the rules and spared no effort in bringing forth what facts they 624DECISIONS OF-NATIONAL--LABOR; RELATIONS BOARDcould from the 80-plus man-years of experience represented'by the,witnesses.Despite this fact, the incidents which could be relatedto the(-are few.Three of the inspectors had occasion to take over control of a vehiclewhen an operator was intoxicated.On two of those occasions the mat,ter was called to the attention of the inspector,by a supervisor, whoinformed.,the: inspector,that,, a specific operator;in a particular . vi-cinity was intoxicated,and instructed the inspector as to'the procedureto follow.The third inspector accompanied a supervisor to the loca-tion of the vehicle and took over its operation while the supervisortook charge of the intoxicated operator.In each of these incidentsspecific instructions had been given by a superior.None of the other,inspectors had ever-encountered a situation involving an intoxicatedoperator.-One of the inspectors had an occasion to take over a vehicle becausethe' operator was ill and another inspector took over, the vehicle when,the operator suffered an eye injury in an accident.In each of theseincidents the inspector was merely substituting because of immediatenecessity rather than as a disciplinary measure.There were four occasions when an inspector took over the opera-tion of the vehicle when its operator walked off.On each of theseoccasions the inspector wrote a factual report of the incident.On thefirst, the operator refused to take an additional run as he was requiredby the rules to do when his relief failed to show up.,The sec'ond'in-volved an operator who was consistently running slow on his'schedule.Upon his second caution by the inspector he told the inspector thatsince he -could not operate the vehicle to the inspector's satisfactionthe inspector could take over.The inspector tried to persuade himto remain and do the best he could,but the operator refused.On thethird, an operator was delaying his departure time while filling hischange carrier and was blocking the terminal and street traffic:Thepolice ordered the inspector to clear the way.The'inspector told theoperator to pull out on his trip or to pull around on a side street tofill his carrier.The operator failed to comply.The inspector fe-turned and told the operator to pull out or get off the bus.The opera-tor got off the bus.On the last occasion,an operator was wearing anonregulation leather jacket.The inspector spoke to him about it.The operator indicated he did not care about the rules, he was goingto wear this jacket.Thereupon, the inspector wrote a factual report.Upon return to duty, after a suspension administered by someoneother than the inspector,the operator encountered the same inspectorand began making unfriendly remarks about this inspector's havingreportedhim.Whenthe inspector spoke to him and'indicated hewould demand a public apology,,the operator walked off his bus andquit the job.The inspector took over the operation of the vehicle.' CAPITAL TRANSIT- COMPANY625The, record demonstrates that in' those instances where a factualreport of an incident was filed by ,the inspector, he had no furtherconnection with any action taken with respect thereto except for anoccasional interview.23Several of the inspectors have never had totake over a vehicle for any cause, and some were, not even aware thatthey could do so, although all had worked for the Company as opera-tors .before becoming inspectors.We do not find in the inspector's role of taking over the operationof a vehicle, when its operator chose to get off the bus rather thancomply with the rules applicable at the moment, convincing evidenceof the use of independent discretion-for the,inspectors are chargedwith the duty of keeping the transportation stock rolling on schedule.Here as in the case of illness, the inspector's action in operating thetransportation vehicle was not as a disciplinary measure, but ratherwas because of immediate necessity.The first two of these incidentsrelating (1) to the operator's refusal to take an additional run; and(2) the operator's refusal to continue on his assigned run, may nothave required immediate disciplinary action because of their nature.However, the third incident demonstrated a deliberate disregard ofthe rules for bus operation and the operator's noncompliance with theinspector's direction, under police orders, would appear to be of a,sufficiently serious nature to warrant immediate disciplinary action, ifindeed the inspector possessed any such authority. In these circum-stances, it is particularly significant that the inspector merely tookrover the operation of the bus and wrote a factual report:Regardingthe fourth incident, although the operator may have been suspendedbecause he wore a nonregulation jacket, this does not establish a proxi-mate relationship between the inspector's position and the suspension,for his role was merely that of a reporter.Moreover, the fact that theoperator subsequently quit when the,inspector indicated he woulddemand a public apology for the operator's disparaging remarks doesnot warrant the conclusion that if disciplinary action was required forthis conduct, the inspector could or would make the decision that it beadministered.There was one other occasion when an inspector observed an oper-ator wearing a nonregulation shirt.He told the operator to changeon his trip to the barn and to return on his next round in properuniform.The inspector then called the division superintendent andreported the circumstances.The driver returned on his next trip inproper uniform.Whether this operator complied with the rules vol-untarily or at the direction of the division superintendent, who hadauthority to administer reprimands, is not shown.However, when21 Occasionally the inspector reporting a violation is called in for additional informationin the investigation stageSee footnote.22,supra 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered in contrast with the jacket incident discussed above, thisincident does indicate that being reported for breaking the regulationuniform rule, in itself,is not necessarily cause for suspension,or evenreprimand.Both of these nonregulation uniform incidents demon-strate further that the inspector's authority is limited to making afactual report.There was one remaining incident which would fall within the(b) sections of rules 132 and 238.On one occasion an inspectorthreatened to take over operation of a vehicle if the operator did notpull down his glare shade.The operator complied with the rule andpulled the shade.This was the only incident brought forth by thetestimony having any relation to dangerous or reckless operation of avehicle.None of the inspectors ever had occasion to take over theoperation of a vehicle for dangerous or reckless operation.The fact that in the last-mentioned incident the operator com-plied, thus obviating the necessity for the inspector to take overcontrol, as he may have been-authorized to do under the (b) sectionsof rules 132 and 238 is of no moment in ascertaining the extent ofauthority vested in the inspector in these circumstances.For rule125 24 gives specific instructions stating when such curtains are tobe drawn and when they are to be raised. Thus, in this situation,there was no room for discretion on the part of the inspector on thesubject of what constituted safety, as the determination had alreadybeen made by the rules.With respect to other phases of the rules, breaches are usuallyhandled by calling the matter to the operator's attention or filingreports discussed in the Board's earlier decision.There is no testimonyindicating that inspectors have ever taken any action in connectionwith rules dealing with personal cleanliness, habits, morals, or conducttoward the public.Much of the substance covered by the rules, as theyrelate to operators, aside from the movement on schedule of thevehicles, is of a type which an inspector would have little occasionto observe.That the inspector would have insufficient direct contactwith operators to be informed concerning their personal habits ispartly demonstrated on the record by the inability of inspectors gen-erally to identify the specific operator involved by name when relatingthe various incidents mentioned above. 52L(a)Motorman or operator,when operating car after dark,with vestibule windows closed,must keep the 'light'curtain drawn.When vestibule window immediately in front ofmotorman or operator is open,curtain must not be drawn.(b) On P.C C cars,curtainsmust always be drawn when -using interior lights "u It appeared throughout their testimony that the individual inspectors knew very fewof the operators,with whom they came in contact, by name. Because of this the Unionrepeatedly urged that this inability on the part of inspectors to identify the person andthe date of the incident seriously impaired the probative value of the testimony becausethe Union \sas placed in the position of being unable to obtain evidence to refute thetestimony. CAPITAL TRANSIT COMPANY627We have carefully studied the contents of rules 132 (b) and 238 (b),their relationship to other rules, and the entire record to determinewhether any authority conferred upon inspectors is supervisory withinthe Act's definition.We have concluded that inspectors were includedin'the general term "supervisor" as used in the (b`) sections of'rules132 and 238.However, as noted above, rules 132 and 238, in theirentirety, are directed mainly toward specifying those classificationsauthorized to operate a transportation vehicle.When evaluated intheir context, we conclude that the (b) sections of rules 132 and 238do not establish within inspectors' regularly assigned duties the realexistence of any of the powers enumerated in Section 2 (11).26However, because the term "may be relieved from duty" could bethought to impart authority to suspend, we have looked to otherrules on the subject.From those other rules, we learn that theauthority to suspend and administer other forms of discipline, asused in the rules is vested in persons other than the inspectors. Inview of the foregoing, and to determine whether "may be relievedfrom duty" constitutes actual authority to suspend within the meaningof Section 2 (11) of the Act we have examined all evidence relatingto the exercise of these particular rules.As noted above, the 3 oc-casions, in the 80-plus man-years of experience presented in the testi-mony, when an inspector took over operation of a vehicle becauseof the intoxication of the operator, were at the direction, and on oneoccasion in the presence, of a superior.They are, therefore, of littlevalue in determining an inspector's authority to suspend.The twooccasions when an inspector relieved an operator because of illness orinjury and took over the operation of the vehicle, do not, in our opinionconstitute suspension, but they do throw some light on what authoritywas conveyed by the words "may be relieved from duty." In thesecircumstances it is clear that "may be relieved from duty" is relatedto authority to operate the vehicle, and because of necessity ratherthan as a form of reprimand. The same may be said of the inspectors'roles in relation to an intoxicated operator who, according to the rulesautomatically discharges himself by his conduct 21Again, on thoseoccasions when the particular operator walked off the bus rather thancomply with the rules, the inspector took over operation of the vehiclepursuant to the requirements of the moment to keep the rolling stockmoving and to maintain schedules.'From the foregoing, we conclude that the phrase "may be relievedfrom duty," when evaluated in light of the application of the rules,26 See footnote 10,supra.?! Rule 38(e), "An-employee found to be under the influence of intoxicants when'report-ing for duty.whileon duty, or on,or.about Company premises at any time,automaticallydismisseshimself from the service of the Company."I'387644-56-vol. 114- 41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not vest in inspectors the authority to suspend within the meaningof the Act.As we have found that rules 132 and 238 do not in themselves estab-lish the existence of any of the "real" powers enumerated in Section2 (11) of the Act, nor do they, when considered in their context andapplication vest in inspectors the authority to suspend, we turn nowto the question of whether in their application these rules confer uponinspectors any other indicia of statutory supervisory authority.As will be noted from the incidents outlined above, inspectors mayreport, in addition to matters related to operation and changes ofschedules, other violations of rules.However, the exercise of thisfunction has not been extensive.No incident was brought to lightconcerning any such report covering rules regarding personal clean-liness, habits, morals, or manner of speaking, and other conduct towardthe public.There were two such reports concerning the wearing ofnonregulation uniforms.The evidence presented on this subject notonly indicates that the inspectors make no determination as to anyfurther action to be taken on such reports but also demonstrates thatthe penalty, if any, is so variable that an inspector would have no wayof anticipating the results stemming from his report.We conclude,that the inspector's role, in making such reports, is merely that of amonitor.Monitoring does not constitute supervisory authority withinthe meaning of the Act.28The remaining incident concerning the rule on the proper position ofthe glare shade during night driving is in our opinion a graphic dem-onstration of the lack of independent judgment or discretion allowedinspectors under the rules.The specific conditions placed upon theexercise of any authority by inspectors is so prescribed by the rulesthemselves, special orders, and other directives, including oral instruc-tions and by the requirements of District of Columbia, State, andFederal regulations that they negate any statutory supervisory author-ity which might otherwise appear to be present.21We turn now to the question raised by the court as to whether, in ourjudgment there is any difference between actual and merely potentialsupervisory authority.We assume that by "potential" the court hasin mind "real" power which has not been exercised because of lack ofan occasion for such action-due to a time element or certain otherfactors-and we would find that it would not make an individual anythe -less a supervisor.For, as noted above, the Board and courts haveregarded the real existence of statutory supervisory authority withinan individual's regularly assigned duties sufficient to establish his29 SeeFrankG.ShattuckCompany,106 NLRB 838,841-844;The Clinton ConstructionCompany,107 NLRB 946,948;Potomac Electrso Power-Company,111 NLRB 553;SuperVain Stores, Inc,112 NLRB 55.20 See footnote8, supra. A.WERMAN & SONS, INC.629supervisory status without regard to the necessity for frequent exer-ciseof such power.3°However, we have found that inspectors do notpossess any"real" supervisory authority either in the rules or their ap-.plication.Under all the circumstances, we conclude that inspectors do not havethe authority to suspend employees, nor do they possess any of the,other indicia of supervisory authority set forth in Section 2 (11) of the,Act.Accordingly, the Board respectfully submits to the court' thatthere is no basis for reversing our earlier finding that Respondent has,violated Section 8 (a) (5) and (a) (1) of the Act.The Respondent's motion for further hearing is denied for the rea-sons previously stated in earlier portions of this proceeding when theRespondent made similar requests 31[The Board denied the motion.]ACTING CHAIRMAN RODGERS took no part in the consideration of theabove Supplemental Decision, Determination, and Order.30 See footnote 10,supraAlso seeLeland-Gafford Company,200 F. 2d 620, 625(CA. I).31Acting Chairman Rodgers would grant Respondent's motion for a further hearingand accordingly is not participating in the findings made in this decision.A. Werman&Sons,Inc.andUnited Shoe Workers of America,CIO, Petitioner.Case No. 1-RC-40,'3.October 21, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer's mo-tion to dismiss the petition on the ground that the Petitioner had madeno demand for recognition nor claim of majority representation priorto filing the petition was referred to the Board. In view of our decisionto dismissthe petition for otherreasons, we find it unnecessary to con-siderthis contention.At the hearing the Employer alleged and offered to prove that theshowing of interest made by the Petitioner was by use of undated cardssecuredover 2 years ago by misrepresentations, and that the Petitionerdeceived the Board into assuming such cards were evidence of a currentinterest.Thus the Employer inferentially requested a dismissal of thepetitionon the basis of an inadequate showing of interest. The hear-ing officerproperly declined to admit such evidence into the record onthe groundthat the Petitioner's showing of interestwas as administra-tive matter andwas notlitigable by theparties.'3SeeMorganton Full-Fashioned Hosiery Company,102 NLRB 134.114 NLRB No. 103.